

Exhibit 10.1


AMENDMENT No. 2 to Securities Purchase Agreement
 
This Agreement dated as of November 28, 2006 is entered into by and between
Myotech, LLC, a New York limited liability company (the “Company”), and Biophan
Technologies, Inc., a Nevada corporation (the “Purchaser”).
 
Whereas, on November 30, 2005, the Company and the Purchaser entered into a
Securities Purchase Agreement (the “Securities Purchase Agreement”); and
 
Whereas, on December 21, 2005, the Company and the Purchaser entered into a
letter agreement designated “Amendment and Waiver of Certain Conditions to
Closing” (the “First Amendment”) which, among other things effected certain
amendments to the Securities Purchase Agreement; and
 
Whereas, the Company and the Purchaser desire to further amend the Securities
Purchase Agreement as hereinafter provided;
 
Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Purchaser hereby agree as
follows:
 
1. Section 2.2(b) of the Securities Purchase Agreement, as previously amended by
the First Amendment, is amended so as to provide that the Second Milestone
Commitment shall be $3,725,000 rather than $3,475,000. The Purchaser will
purchase for cash 1,357,804 Class A Units in consideration of the Second
Milestone Commitment, based upon a purchase price of $2.7434 per Class A Unit
 
2. Section 2.2(d) of the Securities Purchase Agreement, as previously amended by
the First Amendment, is amended so as to provide that the Fourth Milestone
Commitment shall be $2,250,000 rather than $2,500,000. The Purchaser will
purchase for cash 820,150 Class A Units in consideration of the Fourth Milestone
Commitment, based upon a purchase price of $2.7434 per Class A Unit.
 
3. Section 2.4(a) of the Securities Purchase Agreement, as previously amended by
the First Amendment, is amended to read in its entirety as follows:


“(a) In the event the Purchaser either (i) elects at any time not to make, or
fails to timely elect to make, a Commitment (a "Non-Election"), or (ii) fails to
actually remit funds in accordance with the applicable funding schedule with
respect to a Commitment to which Purchaser has previously agreed (a "Funding
Default"), then in any such case, the Company shall have the right to terminate
this Agreement.”


4. Except to the extent modified by this Agreement, the Securities Purchase
Agreement, as previously amended by the First Amendment, shall remain in effect
in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
5. (a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York (without reference to the conflicts of
law provisions thereof).
 
(b) All notices, requests, consents and other communications under this
Agreement shall be given in accordance with the notice provisions contained in
the Securities Purchase Agreement.
 
(c) This Agreement and the Securities Purchase Agreement, as previously amended
by the First Amendment and as amended hereby, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
 
(d) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same document. This Agreement may be executed by facsimile signatures.
 


 
Executed as of the date first written above.
 


 
COMPANY:
 
MYOTECH, LLC
 
By:   /s/ Jeffrey L. Helfer             
 
Name: Jeffrey L. Helfer
 
Title: President
 


 
PURCHASER:
 
BIOPHAN TECHNOLOGIES, INC.
 
By:   /s/ Michael L. Weiner           
 
Name: Michael L. Weiner
 
Title: President
 



